Citation Nr: 0215317	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
as secondary to a service-connected gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from March 1963 to January 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.

This appeal was previously before the Board and remanded in 
June 2000 for additional development.  The requested 
development was completed, and the case was returned to the 
Board for disposition.


FINDINGS OF FACT

1.  The veteran was notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for equitable disposition of this appeal was obtained.

2.  The medical evidence does not show that any current 
psychiatric disorder is proximately due to a service-
connected gastrointestinal disability.


CONCLUSION OF LAW

A psychiatric disorder was not proximately due to a service-
connected gastrointestinal disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.310 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected gastrointestinal disability has caused him 
to developed anxiety and depression.  As such, he seeks 
secondary service connection for a psychiatric disorder.  

This matter was previously before the Board, and remanded in 
June 2000 for further development, including obtaining 
additional treatment records and employment-related records.  
The Board has reviewed the file, and is satisfied that the 
requested development was completed.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified in pertinent part at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear provisions 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 



The Board finds that while the VCAA was not specifically 
applied by the RO in this case, there is no prejudice to the 
veteran in proceeding with this appeal, because the 
requirements under the VCAA have been met, as explained 
below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the appellant).  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file reveals that in an August 1998 letter, the RO 
notified the veteran that he needed to send them evidence 
that demonstrates a plausible relationship between his 
psychiatric condition and his stomach disorder, before they 
could consider his claim.  By virtue of the June 2000 Board 
remand, the veteran was notified that the RO was going to 
attempt to obtain the veteran's Social Security records, 
employment records (pertaining to disability benefits) and 
other medical records.  Additionally, the veteran was 
notified that he should provide the RO with names and 
addresses of all medical providers who had treated him for 
the claimed disorder, but whose records were not yet 
associated with his claims file.  Following the June 2000 
remand, the RO sent the veteran a letter dated that same 
month, which essentially elaborated on the Board's 
instruction that the veteran supply VA with information 
regarding his medical treatment.  By letter dated in May 
2001, the RO notified the veteran that they were awaiting 
information from the Ford Motor Company, and that if he had 
the requested information to please send it to the RO.  
Finally, in an April 2002 letter, the RO notified the veteran 
of the type of evidence they still needed, and what he could 
do to help with his claim. 

In addition to the foregoing, by an August 1998 rating 
decision, a statement of the case (SOC) issued in February 
1999, supplemental statements of the case, and the June 2000 
Board decision/remand, the veteran was informed of the laws 
and regulations governing his claim for secondary service 
connection.  The February 1999 SOC and the June 2000 Board 
decision/remand includes the laws and regulations for service 
connection claims.  In light of the foregoing, the Board is 
satisfied that the veteran was put on notice as to the 
evidence needed to substantiate his claims, including what 
evidence he should supply, and what evidence VA would assist 
in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, the 
RO has assisted the veteran in obtaining relevant evidence.  
The record contains the veteran's service medical records, 
numerous VA treatment records, private treatment records, and 
records from the Social Security Administration.  In July 
1998, the veteran was afforded a VA examination in connection 
with this appeal, and in October 1998 another VA medical 
opinion was obtained in this case.  Copies of the foregoing 
medical evidence are in the claims file.  In May 1999, the 
veteran appeared at a hearing before an RO hearing officer, 
and a copy of that hearing transcript is in the record.  The 
Board has carefully reviewed the file, including the 
veteran's statements, and the Board is unaware of any 
additional evidence that should be obtained prior to 
proceeding with this appeal.  In short, the Board finds that 
the duty to assist the veteran was satisfied, and the case is 
ready for appellate review.  See 38 U.S.C.A. § 5103A.

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Where the determinative issue 
in a service connection claim involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

At the outset, the Board notes that the veteran has confined 
his arguments in this appeal to principles of secondary 
service connection, and he does not contend, nor does the 
evidence reflect, that any current psychiatric disorder was 
directly incurred in or aggravated by his active service.  
Rather, as described earlier in this decision, the veteran 
argues that his service-connected gastrointestinal disorder 
caused him to develop a psychiatric disorder.  

A review of the record reveals that in a January 1971 rating 
decision, the veteran was awarded service connection for a 
post-operative thoracotomy, secondary to achalasia with 
epiphrenic diverticulum of the esophagus.  In a March 1997 
rating decision, that disability was recharacterized as 
residuals, status post, achalasia cardia, with epiphrenic 
diverticulum of the esophagus.  The Board will refer to that 
disorder as a "gastrointestinal disability." 

Upon a thorough review of all the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder, as secondary to a service-connected 
gastrointestinal disorder, and the claim is denied.  The 
medical evidence in this case contains a private medical 
opinion tending to support the veteran's claim, although the 
weight of the evidence appears to be against the veteran's 
claim, as is explained in more detail below.  

The veteran's service medical records are silent for any 
findings or complaints of a psychiatric disorder.  Post-
service medical evidence reveals that the veteran began 
receiving treatment for a psychiatric disorder as early as 
1994.  A January 1998 private medical opinion from Bens 
Sandaire, D.O., from Aurora Healthcare, Inc., indicates that 
the veteran had been seen for depression/anxiety management 
which was "believed to be, as likely as not, casually [sic] 
related to his esophagus/stomach condition because of chronic 
pain, sleep, and appetite disturbances and anxiety associated 
with his chronic digestive disorder."  It was noted that it 
was "not uncommon" for patients with chronic illnesses to 
develop chronic anxiety or depression due to the chronic 
alterations of their lifestyle.  

In a July 1998 VA examination, the veteran appeared nervous.  
It was reported that he had never been hospitalized for a 
mental disorder, although he was attending the Aurora Mental 
Health Clinic on a monthly basis, and taking a number of 
medications.  The veteran affirmed that he was depressed, and 
he stated that he heard voices and had paranoid feelings.  
The diagnosis was anxiety disorder with psychotic features.  
The examiner opined that the veteran's psychiatric condition 
was not due to his stomach condition.  The examiner indicated 
that to his knowledge there was no known direct anatomical or 
physiological connection known between stomach disorders and 
psychiatric syndromes.  The examiner also pointed to other 
factors that may be more likely causes for the veteran's 
anxiety, including his retirement.  

In October 1998, the foregoing examiner provided an addendum 
to his July 1998 examination report.  In analyzing the 
diagnosis made in July 1998, the examiner indicated that 
"anxiety was deemed present because of the veteran's own 
statements that he was anxious."  He further stated that the 
veteran did not demonstrate clinically significant anxiety at 
the time.  As to psychotic features, the examiner stated that 
the veteran's report of hearing voices, as well as some of 
his mannerisms and his list of medications, contributed to 
that finding.  The examiner further stated that there was 
"no solid scientific connection of predictable value between 
personality factors -- which include anxiety tendencies, 
psychotic tendencies, etc. - and gastrointestinal processes, 
esophageal functioning, etc."

An April 1999 private medical statement from Ingrid Martinez-
Lyons, M.D., indicates that the veteran continued to have 
treatment for his chronic depression, and while "there is no 
direct connection of his depression and his physical illness, 
it may be a contributing factor."  The psychiatrist stated 
that consistent fear and uncertainty as to one's physical 
condition could affect one's mental status and ability to 
function in society.  

In a May 1999 RO hearing, the veteran testified that he first 
noticed his anxiety and nervousness about five years prior.  
He stated that he had not worked in the past five years, but 
prior to that time he was a repairman with Ford Motor 
Company.  He stated that he retired on disability because he 
was emotionally disturbed, and had depression and anxiety. 

As noted earlier in this decision, the Board remanded this 
matter in June 2000 to obtain additional treatment records, 
including the veteran's Social Security records, private 
treatment records, and records from the Ford Motor Company 
regarding the veteran's disability retirement.  Those records 
(or at least responses to requests for those records) were 
subsequently obtained, and are presently associated with the 
veteran's claims file.  However, those records contain no 
medical statements or other evidence suggesting that the 
veteran's psychiatric disorder is causally related to his 
service-connected gastrointestinal disorder.  

In summary, the records obtained following the June 2000 
Board remand reflect ongoing treatment for a psychiatric 
disorder, variously diagnosed.  For example, an August 1994 
record from the Midwest Health Center, P.C., reveals that the 
veteran complained of harassment by a co-worker, who 
eventually shot at his car and was later jailed.  The veteran 
was diagnosed with adjustment reaction of mood and behavior.  
A February 1995 record from the same medical provider noted 
that the veteran had been seen in August 1994, with a 
distressed behavior related to an incident in which he 
described that some people tried to kill him in front of his 
house.  The diagnosis was anxiety condition, not otherwise 
specified.  Treatment records from the Michigan Health Care 
Corporation reveals that the veteran periodically reported 
flashbacks of a past incident in which he was stalked by a 
co-worker.  Records from Aurora Healthcare, Inc., reflect 
diagnoses of schizoaffective disorder in September 1999, and 
depression in June 2000. 

Information from the Ford Motor Company indicates that the 
veteran worked at the Dearborn Assembly Plant as a welder 
from September 1965 to May 1994, at which time he retired.  A 
May 2002 letter from Ford indicates that the veteran was sent 
for 


an evaluation for disability retirement benefits in June 
1996, but there was no treatment given, it was just an 
evaluation for retirement.  

There is adequate medical evidence of record that the veteran 
currently suffers from a psychiatric disorder.  However, the 
Board is not persuaded by the evidence of record that the 
veteran's psychiatric disorder is proximately due to his 
service-connected gastrointestinal disability.  Rather, the 
evidence suggests otherwise.  The evidence received 
subsequent to the June 2000 Board remand is negative for any 
medical opinion of a causal relationship between the 
veteran's current psychiatric disorder and his service-
connected gastrointestinal disability.  Rather, those records 
appear to indicate that the veteran's psychiatric complaints 
coincided with a past incident in which he was stalked by a 
co-worker.  

The record prior to the Board's June 2000 remand contains a 
few medical opinions commenting on the relationship between 
the veteran's current psychiatric disorder and his 
gastrointestinal disability.  Out of those opinions the Board 
is more persuaded by the evidence indicating that there is no 
direct causal relationship between the two disorders.  The 
January 1998 private medical opinion from Bens Sandaire, 
D.O., indicates that the veteran's depression and anxiety 
management was "believed to be, as likely as not" causally 
related to his esophagus/stomach.  However, Dr. Sandaire did 
not point to any clinical evidence to support this 
conclusion.  Rather, he stated that it was "not uncommon" 
for patients with chronic illnesses to develop chronic 
anxiety or depression.  Contrarily, the July 1998 VA 
examiner's opinion concluded that the veteran's psychiatric 
condition was not due to his stomach condition.  That opinion 
was expressed following an examination of the veteran, in 
which the examiner considered the veteran's medical history, 
current complaints, and current symptomatology.  The VA 
examiner was requested to expand on his opinion in October 
1998, at which time he confirmed his previous conclusion that 
there was no causal relationship between the veteran's 
psychiatric complaints and a stomach disorder.  Moreover, the 
Board notes that the April 1999 private medical statement 
from Ingrid Martinez-Lyons, M.D., that there was no direct 
connection between the veteran's depression and his physical 
illness, although it may be a contributing factor.  

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In this case, the Board finds that 
the opinions provided by the VA examiner in July 1998 and 
October 1998 are persuasive in the conclusion that the 
veteran's service-connected gastrointestinal disorder did not 
cause his current psychiatric disorder.  The Board finds that 
the VA examiner answered the questions posed to him, and 
supported his opinions by clinical findings in the record and 
medical expertise.  It is apparent that the VA examiner 
considered the veteran's medical history and current 
complaints in reaching his conclusion.  The Board finds the 
VA examiner's opinion probative in this appeal, as described 
above.  The private medical statement by Bens Sandaire, D.O., 
does not point to specific clinical findings to support his 
conclusion that it was as likely as not that the veteran's 
current psychiatric disorder was causally related to his 
esophagus/stomach condition.  Rather, he simply states that 
it was "not uncommon" for patients with chronic illnesses 
to develop chronic anxiety or depression due to the chronic 
alterations of their lifestyle.  The Board reiterates that 
while Ingrid Martinez-Lyons, M.D., stated that there was no 
direct connection between the two conditions the veteran's 
physical illness may be a contributing factor to his 
depression.  The psychiatrist noted that consistent fear and 
uncertainty of one's physical condition can affect one's 
mental status and ability to effectively function in society.  
The Board considers this to be speculative, as it is fairly 
general and does not provide a definite link between the 
veteran's psychiatric disorder and a physical condition.  The 
medical evidence, as discussed above, is against the 
veteran's claim.


The Board fully acknowledges the veteran's statements of 
record that he developed a psychiatric disorder as a result 
of his service-connected gastrointestinal disorder.  
Nevertheless, as discussed above, the Board is more persuaded 
by the VA examiner's opinion that there is no causal 
relationship between the two disorders.  The veteran 
testified that his anxiety began sometime in 1994, which is 
around the time that he retired on disability from Ford Motor 
Company.  Evidence of record also indicates that the veteran 
reported a stressful incident with a co-worker at the time he 
retired from his job.  While we recognize the veteran's 
sincere belief in the merits of his claim, the Board finds 
that the preponderance of the medical evidence of record is 
against a finding that the veteran's psychiatric disorder is 
proximately due to his service-connected gastrointestinal 
disorder.  As a lay person, without medical expertise or 
training, the veteran is competent to testify that he 
currently is anxious or depressed about his gastrointestinal 
disability.  However, his opinions as to medical etiology or 
causation are not competent medical evidence, which is 
required to establish service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons may be 
competent to provide an "eye-witness account of a veteran's 
visible symptoms," but they are not capable of offering 
evidence that requires medical knowledge).  Rather, medical 
evidence is needed to establish service connection.  In the 
present case, as discussed, the Board finds that the weight 
of the probative medical evidence in this case is against the 
veteran's claim.

In conclusion, for the reasons outlined above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for a psychiatric disorder, as 
secondary to a service-connected gastrointestinal disability, 
and the appeal is denied.  The Board has considered the 
"benefit of the doubt" rule, but because the evidence is 
not in relative equipoise, that doctrine is not applicable in 
this case.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (38 U.S.C.A. § 5107(b) only requires that the 
Board consider all the evidence and material of record; the 
benefit-of-the-doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Service connection for a psychiatric disorder, as secondary 
to a service-connected gastrointestinal disability, is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

